   Case 1-19-41555-ess       Doc 28     Filed 06/03/19     Entered 06/03/19 17:02:28



                                                                        700 Post Road, Suite 237
                                                                        Scarsdale, New York 10583
                                                                        (914) 401-9500 • www.kacllp.com




                                                    June 3, 2019


VIA ECF/CM SYSTEM

Honorable Carla E. Craig
Chief United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District on New York
271-C Cadman Plaza East, Suite 1595
Brooklyn, New York 11201-1800
Attn: Clerk of the Court


       RE:     In re Peeq Media LLC, EDNY Chapter 11 Case No. 19-41555 (cec)



Dear Judge Craig:

      I’m writing to advise the Court that today I uploaded a proposed counter-order
concerning the conversion of the above referenced case to chapter 7.

        Factory Lessor, LLC (the “Landlord”) filed a motion seeking “an order (i) compelling the
Debtor to pay Landlord all unpaid post-petition obligations due to the Landlord pursuant to
section 365(d)(3) of the Bankruptcy Code, and granting such other additional and related relief
as this Court deems just and proper”. A copy of the Notice of Motion is attached as Exhibit A.
Notably, the Notice of Motion did not seek to dismiss or convert the case.

        Peeq Media LLC (the “Debtor”) filed a response indicating it would like to convert the
case to chapter 7. Based upon the Debtor’s consent, the Court determined to convert the case
to chapter 7 and directed Landlord’s counsel, Rocco Cavaliere, Esq., the Office of the United
States Trustee and me to confer on the form of order.

        Mr. Cavaliere and I were unable to agree as to one substantive item. I wished for the
order to reflect the Debtor voluntarily sought conversion. Mr. Cavaliere wished the order to
reflect that the Court considered Bankruptcy Code Section 1112(b) and determined “cause”
existed to convert the case.



       BANKRUPTCY • REAL ESTATE • COMMERCIAL TRANSACTIONS
  Case 1-19-41555-ess        Doc 28    Filed 06/03/19    Entered 06/03/19 17:02:28


Honorable Carla E. Craig
June 3, 2019
Page 2




       I’m writing because today I learned that last week Mr. Cavaliere submitted his version
of the proposed order, knowing we did not have an agreement as to language, and upon
information and belief without advising your Honor that there was not a consensus on the
language. I was unaware that Mr. Cavaliere submitted the order.

        Accordingly, today I uploaded a proposed counter order for your consideration. A
blackline demonstrating the changes I am proposing to Mr. Cavliere’s version is attached as
Exhibit B.


                                           Respectfully submitted,


                                           Dawn Kirby


DK/bal
Encls.




           BANKRUPTCY • REAL ESTATE • COMMERCIAL TRANSACTIONS
